Title: To George Washington from Brigadier General Henry Knox, 12 July 1780
From: Knox, Henry
To: Washington, George


					
						Dear Sir,
						Prakenis [N.J.] 12 July 1780.
					
					I take the liberty to transmit to Your Excellency the enclosed return, by which you may be enabled to see the number of artillery men wanting from each State, at one view.
					The service of the artillery, in case of a siege, will be so evidently extensive, that it would be unnecessary to say any thing to Your Excellency on the importance of having the corps filled up from the recruits that are expected from the respective states. To have a proportion of the recruits from the states assigned to the companies, previous to their being incorporated into any regiment, will prevent that disgust which will certainly arise if the regiments should be drafted to make up the deficiencies of the corps. I have the honor to be with the highest respect and attachment Your Excellency’s most obedient servant
					
						H. Knox.
					
				